Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
       day of                               ,           , between Valence
Technology, Inc., a Delaware corporation (the “Company”), and
                             (“Indemnitee”).

 

INTRODUCTION:

 

A.            Indemnitee, as a member of the Company’s Board of Directors and/or
an officer of the Company, performs valuable services for the Company;

 

B.            The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for corporate directors, officers, employees,
controlling persons, agents and fiduciaries, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

 

C.            The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, controlling persons, agents and fiduciaries to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

 

D.            The stockholders of the Company have adopted Bylaws (the “Bylaws”)
providing for the indemnification of the officers, directors, agents and
employees of the Company to the maximum extent authorized by the Delaware
General Corporation Law, as amended (“DGCL”).

 

E.             Indemnitee does not regard the current protection available for
the Company’s directors, officers, employees, controlling persons, agents and
fiduciaries as adequate under the present circumstances, and Indemnitee and
other directors, officers, employees, controlling persons, agents and
fiduciaries of the Company may not be willing to serve or continue to serve in
such capacities without additional protection.

 

F.             The Bylaws and the DGCL, by their non-exclusive nature, permit
contracts between the Company and its directors, officers, employees,
controlling persons, agents or fiduciaries with respect to indemnification of
such directors.

 

G.            The Company (i) desires to attract and retain the involvement of
highly qualified individuals, such as Indemnitee, to serve the Company and, in
part, in order to induce Indemnitee to be involved with the Company, and
(ii) wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

 

H.            In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company, the
parties hereto agree as follows:

 


1.             INDEMNITY OF INDEMNITEE.  THE COMPANY HEREBY AGREES TO INDEMNIFY
INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EVEN IF SUCH
INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY

 

--------------------------------------------------------------------------------


 


THE OTHER PROVISIONS OF THIS AGREEMENT, THE COMPANY’S SECOND RESTATED
CERTIFICATE OF INCORPORATION (AS THE SAME MAY BE AMENDED FROM TIME TO TIME, THE
“CERTIFICATE”), THE BYLAWS OR BY STATUTE. IN THE EVENT OF ANY CHANGE AFTER THE
DATE OF THIS AGREEMENT IN ANY APPLICABLE LAW, STATUTE OR RULE THAT EXPANDS THE
RIGHT OF A DELAWARE CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS
OR AN OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY, IT IS THE
INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE
GREATER BENEFITS AFFORDED BY SUCH CHANGE. IN THE EVENT OF ANY CHANGE IN ANY
APPLICABLE LAW, STATUTE OR RULE THAT NARROWS THE RIGHT OF A DELAWARE CORPORATION
TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN OFFICER, EMPLOYEE, AGENT
OR FIDUCIARY, SUCH CHANGE, TO THE EXTENT NOT OTHERWISE REQUIRED BY SUCH LAW,
STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT, SHALL HAVE NO EFFECT ON THIS
AGREEMENT OR THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER EXCEPT AS SET FORTH
IN SECTION 9(A) HEREOF.


 


2.             ADDITIONAL INDEMNITY.  THE COMPANY HEREBY AGREES TO HOLD HARMLESS
AND INDEMNIFY THE INDEMNITEE:


 


(A)           AGAINST ANY AND ALL EXPENSES INCURRED BY INDEMNITEE, AS SET FORTH
IN SECTION 3(A) BELOW; AND


 


(B)           OTHERWISE TO THE FULLEST EXTENT NOT PROHIBITED BY THE CERTIFICATE,
THE BYLAWS OR THE DGCL.


 


3.             INDEMNIFICATION RIGHTS.


 


(A)           INDEMNIFICATION OF EXPENSES.  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE, TOGETHER WITH INDEMNITEE’S PARTNERS, AFFILIATES, EMPLOYEES,
AGENTS AND SPOUSE AND EACH PERSON WHO CONTROLS ANY OF THEM OR WHO MAY BE LIABLE
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR SECTION 20 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), TO THE FULLEST EXTENT PERMITTED BY LAW IF
INDEMNITEE WAS OR IS OR BECOMES A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN,
OR IS THREATENED TO BE MADE A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, PROCEEDING OR ALTERNATIVE DISPUTE
RESOLUTION MECHANISM, OR ANY HEARING, INQUIRY OR INVESTIGATION THAT INDEMNITEE
IN GOOD FAITH REASONABLY BELIEVES MIGHT LEAD TO THE INSTITUTION OF ANY SUCH
ACTION, SUIT, PROCEEDING OR ALTERNATIVE DISPUTE RESOLUTION MECHANISM, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE OR OTHER (HEREINAFTER A “CLAIM”)
AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES AND ALL OTHER COSTS,
EXPENSES AND OBLIGATIONS INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING,
BEING A WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL), OR PREPARING TO
DEFEND, BE A WITNESS IN OR PARTICIPATE IN, ANY SUCH ACTION, SUIT, PROCEEDING,
ALTERNATIVE DISPUTE RESOLUTION MECHANISM, HEARING, INQUIRY OR INVESTIGATION),
JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT (IF SUCH SETTLEMENT
IS APPROVED IN ADVANCE BY THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD) OF ANY CLAIM AND ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES IMPOSED ON
INDEMNITEE AS A RESULT OF THE ACTUAL OR DEEMED RECEIPT OF ANY PAYMENTS UNDER
THIS AGREEMENT (COLLECTIVELY, HEREINAFTER “EXPENSES”), INCLUDING ALL INTEREST,
ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT
OF SUCH EXPENSES, INCURRED BY INDEMNITEE BY REASON OF (OR ARISING IN PART OUT
OF) ANY EVENT OR OCCURRENCE RELATED TO THE FACT THAT INDEMNITEE IS OR WAS A
DIRECTOR, OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR FIDUCIARY OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF
THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, CONTROLLING PERSON, AGENT OR
FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, OR BY REASON OF ANY ACTION OR INACTION ON THE PART OF INDEMNITEE
WHILE SERVING IN SUCH CAPACITY INCLUDING, WITHOUT LIMITATION, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, EXPENSES AND LIABILITIES, JOINT OR SEVERAL (INCLUDING
ANY INVESTIGATION, LEGAL AND OTHER EXPENSES INCURRED IN CONNECTION WITH, AND ANY
AMOUNT PAID IN SETTLEMENT OF, ANY ACTION, SUIT, PROCEEDING OR ANY CLAIM
ASSERTED) UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE
STATUTORY LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, THAT RELATE DIRECTLY OR
INDIRECTLY TO THE REGISTRATION, PURCHASE, SALE OR OWNERSHIP OF ANY SECURITIES OF
THE COMPANY OR TO ANY FIDUCIARY OBLIGATION OWED WITH RESPECT THERETO

 

2

--------------------------------------------------------------------------------


 


(HEREINAFTER AN “INDEMNIFICATION EVENT”).  SUCH PAYMENT OF EXPENSES SHALL BE
MADE BY THE COMPANY AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN 25
DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR IS PRESENTED TO THE COMPANY.


 


(B)           REVIEWING PARTY.  NOTWITHSTANDING THE FOREGOING, (I) THE
OBLIGATIONS OF THE COMPANY UNDER SECTION 2 SHALL BE SUBJECT TO THE CONDITION
THAT THE REVIEWING PARTY (AS DESCRIBED IN SECTION 11(E) HEREOF) SHALL NOT HAVE
DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN WHICH THE INDEPENDENT LEGAL
COUNSEL AS DEFINED IN SECTION 11(D) HEREOF IS INVOLVED) THAT INDEMNITEE WOULD
NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW, AND (II) AND INDEMNITEE
ACKNOWLEDGES AND AGREES THAT THE OBLIGATION OF THE COMPANY TO MAKE AN ADVANCE
PAYMENT OF EXPENSES TO INDEMNITEE PURSUANT TO SECTION 4(A) (AN “EXPENSE
ADVANCE”) SHALL BE SUBJECT TO THE CONDITION THAT, IF, WHEN AND TO THE EXTENT
THAT THE REVIEWING PARTY DETERMINES THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE
SO INDEMNIFIED UNDER APPLICABLE LAW, THE COMPANY SHALL BE ENTITLED TO BE
REIMBURSED BY INDEMNITEE (WHO HEREBY AGREES TO REIMBURSE THE COMPANY) FOR SUCH
EXPENSE ADVANCE; PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS COMMENCED OR
THEREAFTER COMMENCES LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO
SECURE A DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE
LAW, ANY DETERMINATION MADE BY THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND
INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY EXPENSE
ADVANCE UNTIL A FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO
WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED) AND UNTIL
SUCH TIME, INDEMNITEE SHALL BE ENTITLED TO RECEIVE INTERIM PAYMENTS OF EXPENSES
PURSUANT TO SECTION 3(A).  INDEMNITEE’S OBLIGATION TO REIMBURSE THE COMPANY FOR
ANY EXPENSE ADVANCE SHALL BE UNSECURED AND NO INTEREST SHALL BE CHARGED
THEREON.  IF THERE HAS NOT BEEN A CHANGE IN CONTROL (AS DEFINED IN
SECTION 11(C) HEREOF), THE REVIEWING PARTY SHALL BE SELECTED BY THE BOARD OF
DIRECTORS, AND IF THERE HAS BEEN SUCH A CHANGE IN CONTROL (OTHER THAN A CHANGE
IN CONTROL THAT HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF
DIRECTORS WHO WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL), THE
REVIEWING PARTY SHALL BE THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN
SECTION 3(E) HEREOF.  IF THERE HAS BEEN NO DETERMINATION BY THE REVIEWING PARTY
OR IF THE REVIEWING PARTY DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE
PERMITTED TO BE INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE
SHALL HAVE THE RIGHT TO COMMENCE LITIGATION SEEKING AN INITIAL DETERMINATION BY
THE COURT OR CHALLENGING ANY SUCH DETERMINATION BY THE REVIEWING PARTY OR ANY
ASPECT THEREOF, INCLUDING THE LEGAL OR FACTUAL BASES THEREFOR, AND THE COMPANY
HEREBY CONSENTS TO SERVICE OF PROCESS AND TO APPEAR IN ANY SUCH PROCEEDING.  ANY
DETERMINATION BY THE REVIEWING PARTY OTHERWISE SHALL BE CONCLUSIVE AND BINDING
ON THE COMPANY AND INDEMNITEE.


 


(C)           CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN
SECTION 3(A) ABOVE IS FOR ANY REASON HELD BY A COURT OF COMPETENT JURISDICTION
TO BE UNAVAILABLE TO AN INDEMNITEE IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES,
EXPENSES OR LIABILITIES REFERRED TO THEREIN (AFTER A FINAL JUDICIAL
DETERMINATION IS MADE WITH RESPECT THERETO, AND AS TO WHICH ALL RIGHTS OF APPEAL
THEREFROM HAVE BEEN EXHAUSTED OR LAPSED), THEN THE COMPANY, IN LIEU OF
INDEMNIFYING INDEMNITEE THEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY INDEMNITEE AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, EXPENSES OR
LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE, OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND INDEMNITEE
IN CONNECTION WITH THE ACTION OR INACTION THAT RESULTED IN SUCH LOSSES, CLAIMS,
DAMAGES, EXPENSES OR LIABILITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  IN CONNECTION WITH THE REGISTRATION OF THE COMPANY’S
SECURITIES, THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE SHALL
BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS THAT THE NET PROCEEDS FROM
THE OFFERING (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE
INDEMNITEE, IN EACH CASE AS SET FORTH IN THE TABLE ON THE COVER PAGE OF THE
APPLICABLE PROSPECTUS, BEAR TO THE AGGREGATE PUBLIC OFFERING PRICE OF THE
SECURITIES SO OFFERED.  THE RELATIVE FAULT OF THE COMPANY AND INDEMNITEE SHALL
BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A

 

3

--------------------------------------------------------------------------------


 


MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR INDEMNITEE AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.


 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 3(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  In connection with the registration of the Company’s securities, in
no event shall an Indemnitee be required to contribute any amount under this
Section 3(c) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement that
is being sold by Indemnitee or (ii) the proceeds received by Indemnitee from its
sale of securities under such registration statement.  No person found guilty of
fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

 


(D)           SURVIVAL REGARDLESS OF INVESTIGATION.  THE INDEMNIFICATION AND
CONTRIBUTION PROVIDED FOR HEREIN WILL REMAIN IN FULL FORCE AND EFFECT REGARDLESS
OF ANY INVESTIGATION MADE BY OR ON BEHALF OF INDEMNITEE OR ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR CONTROLLING PERSON OF INDEMNITEE.


 


(E)           CHANGE IN CONTROL.  AFTER THE DATE HEREOF, THE COMPANY AGREES THAT
IF THERE IS A CHANGE IN CONTROL OF THE COMPANY (OTHER THAN A CHANGE IN CONTROL
THAT HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS WHO
WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL) THEN, WITH RESPECT
TO ALL MATTERS THEREAFTER ARISING CONCERNING THE RIGHTS OF INDEMNITEE TO
PAYMENTS OF EXPENSES UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR UNDER THE
COMPANY’S CERTIFICATE OR BYLAWS AS NOW OR HEREAFTER IN EFFECT, INDEPENDENT LEGAL
COUNSEL (AS DEFINED IN SECTION 11(D) HEREOF) SHALL BE SELECTED BY INDEMNITEE AND
APPROVED BY THE COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD). 
SUCH COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS WRITTEN OPINION TO THE
COMPANY AND INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT INDEMNITEE WOULD BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW.  THE COMPANY AGREES TO ABIDE
BY SUCH OPINION AND TO PAY THE REASONABLE FEES OF THE INDEPENDENT LEGAL COUNSEL
REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL
REASONABLE EXPENSES (INCLUDING ATTORNEYS’ FEES), CLAIMS, LIABILITIES AND DAMAGES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


(F)            MANDATORY PAYMENT OF EXPENSES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL
ON THE MERITS OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE DISMISSAL OF AN
ACTION WITHOUT PREJUDICE, IN THE DEFENSE OF ANY ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION REFERRED TO IN SECTION 3(A) HEREOF OR IN THE DEFENSE OF
ANY CLAIM, ISSUE OR MATTER THEREIN, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES INCURRED BY INDEMNITEE IN CONNECTION HEREWITH.


 


4.             EXPENSES; INDEMNIFICATION PROCEDURE.


 


(A)           ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL ADVANCE ALL EXPENSES
INCURRED BY INDEMNITEE.  THE ADVANCES TO BE MADE HEREUNDER SHALL BE PAID BY THE
COMPANY TO INDEMNITEE AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN
TWENTY FIVE BUSINESS DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR TO THE
COMPANY.


 


(B)           NOTICE/COOPERATION BY INDEMNITEE.  INDEMNITEE SHALL GIVE THE
COMPANY NOTICE IN WRITING IN ACCORDANCE WITH SECTION 15 OF THIS AGREEMENT AS
SOON AS PRACTICABLE OF ANY CLAIM MADE AGAINST INDEMNITEE FOR WHICH
INDEMNIFICATION WILL OR COULD BE SOUGHT UNDER THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(C)           NO PRESUMPTIONS; BURDEN OF PROOF.  FOR PURPOSES OF THIS AGREEMENT,
THE TERMINATION OF ANY CLAIM BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR
WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR ITS
EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY
PARTICULAR STANDARD OF CONDUCT OR HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS
DETERMINED THAT INDEMNIFICATION IS NOT PERMITTED BY APPLICABLE LAW.  IN
ADDITION, NEITHER THE FAILURE OF THE REVIEWING PARTY TO HAVE MADE A
DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF
CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL DETERMINATION BY THE
REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD OF CONDUCT OR DID NOT
HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL PROCEEDINGS BY INDEMNITEE
TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER
APPLICABLE LAW, SHALL BE A DEFENSE TO INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION
THAT INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE
ANY PARTICULAR BELIEF. IN CONNECTION WITH ANY DETERMINATION BY THE REVIEWING
PARTY OR OTHERWISE AS TO WHETHER INDEMNITEE IS ENTITLED TO BE INDEMNIFIED
HEREUNDER, THE BURDEN OF PROOF SHALL BE ON THE COMPANY TO ESTABLISH THAT
INDEMNITEE IS NOT SO ENTITLED.


 


(D)           NOTICE TO INSURERS.  IF, AT THE TIME OF THE RECEIPT BY THE COMPANY
OF A NOTICE OF A CLAIM PURSUANT TO SECTION 4(B) HEREOF, THE COMPANY HAS
LIABILITY INSURANCE IN EFFECT THAT MAY COVER SUCH CLAIM, THE COMPANY SHALL GIVE
PROMPT NOTICE OF THE COMMENCEMENT OF SUCH CLAIM TO THE INSURERS IN ACCORDANCE
WITH THE PROCEDURES SET FORTH IN EACH OF THE COMPANY’S POLICIES.  THE COMPANY
SHALL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS
TO PAY, ON BEHALF OF INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH ACTION,
SUIT, PROCEEDING, INQUIRY OR INVESTIGATION IN ACCORDANCE WITH THE TERMS OF SUCH
POLICIES.


 


(E)           SELECTION OF COUNSEL.  IN THE EVENT THE COMPANY SHALL BE OBLIGATED
HEREUNDER TO PAY THE EXPENSES OF ANY CLAIM, THE COMPANY SHALL BE ENTITLED TO
ASSUME THE DEFENSE OF SUCH CLAIM, WITH COUNSEL APPROVED BY THE INDEMNITEE (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) UPON THE DELIVERY TO INDEMNITEE OF
WRITTEN NOTICE OF ITS ELECTION TO DO SO. AFTER DELIVERY OF SUCH NOTICE, APPROVAL
OF SUCH COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY THE COMPANY,
THE COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES
OF COUNSEL SUBSEQUENTLY INCURRED BY INDEMNITEE WITH RESPECT TO THE SAME CLAIM;
PROVIDED THAT (I) INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY INDEMNITEE’S COUNSEL
IN ANY SUCH CLAIM AT INDEMNITEE’S EXPENSE AND (II) IF (A) THE EMPLOYMENT OF
COUNSEL BY INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY,
(B) INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE IS A CONFLICT OF
INTEREST BETWEEN THE COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE,
OR (C) THE COMPANY SHALL NOT CONTINUE TO RETAIN SUCH COUNSEL TO DEFEND SUCH
CLAIM, THEN THE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE AT THE
EXPENSE OF THE COMPANY.


 


5.             NONEXCLUSIVITY.  THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT
SHALL BE IN ADDITION TO ANY RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED UNDER THE
COMPANY’S CERTIFICATE, ITS BYLAWS, ANY AGREEMENT, ANY VOTE OF STOCKHOLDERS OR
DISINTERESTED DIRECTORS, THE DGCL, OR OTHERWISE. THE INDEMNIFICATION PROVIDED
UNDER THIS AGREEMENT SHALL CONTINUE AS TO INDEMNITEE FOR ANY ACTION INDEMNITEE
TOOK OR DID NOT TAKE WHILE SERVING IN AN INDEMNIFIED CAPACITY EVEN THOUGH
INDEMNITEE MAY HAVE CEASED TO SERVE IN SUCH CAPACITY.


 


6.             NO DUPLICATION OF PAYMENTS.  THE COMPANY SHALL NOT BE LIABLE
UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY CLAIM MADE
AGAINST ANY INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED
PAYMENT (UNDER ANY INSURANCE POLICY, CERTIFICATE OF INCORPORATION, BYLAWS OR
OTHERWISE) OF THE AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER.


 


7.             PARTIAL INDEMNIFICATION.  IF ANY INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR ANY PORTION OF
EXPENSES INCURRED IN CONNECTION WITH

 

5

--------------------------------------------------------------------------------


 


ANY CLAIM, BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY
SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION OF SUCH EXPENSES TO
WHICH INDEMNITEE IS ENTITLED.


 


8.             MUTUAL ACKNOWLEDGEMENT.  THE COMPANY AND INDEMNITEE ACKNOWLEDGE
THAT IN CERTAIN INSTANCES, FEDERAL LAW OR APPLICABLE PUBLIC POLICY MAY PROHIBIT
THE COMPANY FROM INDEMNIFYING ITS DIRECTORS, OFFICERS, EMPLOYEES, CONTROLLING
PERSONS, AGENTS OR FIDUCIARIES UNDER THIS AGREEMENT OR OTHERWISE. EACH
INDEMNITEE UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY HAS UNDERTAKEN OR MAY
BE REQUIRED IN THE FUTURE TO UNDERTAKE WITH THE SECURITIES AND EXCHANGE
COMMISSION TO SUBMIT THE QUESTION OF INDEMNIFICATION TO A COURT IN CERTAIN
CIRCUMSTANCES FOR A DETERMINATION OF THE COMPANY’S RIGHTS UNDER PUBLIC POLICY TO
INDEMNIFY INDEMNITEE.


 


9.             EXCEPTIONS.  ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT:


 


(A)           CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY OR ADVANCE EXPENSES
TO ANY INDEMNITEE WITH RESPECT TO CLAIMS INITIATED OR BROUGHT VOLUNTARILY BY
INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT (I) WITH RESPECT TO ACTIONS OR
PROCEEDINGS TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFY UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT OR INSURANCE POLICY OR UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BYLAWS NOW OR HEREAFTER IN EFFECT RELATING TO CLAIMS FOR
INDEMNIFIABLE EVENTS, (II) IN SPECIFIC CASES IF THE BOARD OF DIRECTORS HAS
APPROVED THE INITIATION OR BRINGING OF SUCH CLAIM, OR (III) AS OTHERWISE
REQUIRED UNDER SECTION 145 OF THE DGCL, REGARDLESS OF WHETHER INDEMNITEE
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE EXPENSE
PAYMENT OR INSURANCE RECOVERY, AS THE CASE MAY BE; OR


 


(B)           CLAIMS UNDER SECTION 16(B).  TO INDEMNIFY INDEMNITEE FOR EXPENSES
AND THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE AND SALE BY INDEMNITEE OF
SECURITIES IN VIOLATION OF SECTION 16(B) OF THE EXCHANGE ACT OR ANY SIMILAR
SUCCESSOR STATUTE; OR


 


(C)           CLAIMS EXCLUDED UNDER SECTION 145 OF THE DELAWARE GENERAL
CORPORATION LAW.  TO INDEMNIFY INDEMNITEE IF (I) INDEMNITEE DID NOT ACT IN GOOD
FAITH OR IN A MANNER REASONABLY BELIEVED BY SUCH INDEMNITEE TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY, OR (II) WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING, INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE
INDEMNITEE’S CONDUCT WAS UNLAWFUL, OR (III) INDEMNITEE SHALL HAVE BEEN ADJUDGED
TO BE LIABLE TO THE COMPANY UNLESS AND ONLY TO THE EXTENT THE COURT IN WHICH
SUCH ACTION WAS BROUGHT SHALL PERMIT INDEMNIFICATION AS PROVIDED IN
SECTION 145(B) OF THE DGCL.


 


10.          PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE COMPANY AGAINST ANY
INDEMNITEE, ANY INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS OR PERSONAL OR
LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF FIVE YEARS FROM THE DATE OF
ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE COMPANY
SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE TIMELY FILING
OF A LEGAL ACTION WITHIN SUCH FOUR-YEAR PERIOD; PROVIDED, HOWEVER, THAT IF ANY
SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF
ACTION, SUCH SHORTER PERIOD SHALL GOVERN.


 


11.          CONSTRUCTION OF CERTAIN PHRASES.


 


(A)           FOR PURPOSES OF THIS AGREEMENT, REFERENCES TO THE “COMPANY” SHALL
INCLUDE, IN ADDITION TO THE RESULTING CORPORATION, ANY CONSTITUENT CORPORATION
(INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR
MERGER THAT, IF ITS SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND
AUTHORITY TO INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
FIDUCIARIES, SO THAT IF INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE,
AGENT, CONTROL PERSON, OR FIDUCIARY OF SUCH

 

6

--------------------------------------------------------------------------------


 


CONSTITUENT CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT
CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE, CONTROL PERSON, AGENT OR FIDUCIARY
OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, EMPLOYEE BENEFIT PLAN, TRUST
OR OTHER ENTERPRISE, INDEMNITEE SHALL STAND IN THE SAME POSITION UNDER THE
PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE RESULTING OR SURVIVING
CORPORATION AS INDEMNITEE WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT
CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.


 


(B)           FOR PURPOSES OF THIS AGREEMENT, REFERENCES TO “OTHER ENTERPRISES”
SHALL INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY
EXCISE TAXES ASSESSED ON ANY INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT
PLAN; AND REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE
ANY SERVICE AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY
THAT IMPOSES DUTIES ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS
PARTICIPANTS OR ITS BENEFICIARIES; AND IF ANY INDEMNITEE ACTED IN GOOD FAITH AND
IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN THE INTERESTS OF THE
PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN, INDEMNITEE SHALL BE
DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 


(C)           FOR PURPOSES OF THIS AGREEMENT A “CHANGE IN CONTROL” SHALL BE
DEEMED TO HAVE OCCURRED IF (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT), OTHER THAN A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A
CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY,
WHO BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE
THAN 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING
VOTING SECURITIES, (II) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD OF DIRECTORS OF THE
COMPANY AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OF DIRECTORS OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY THEREOF, OR (III) THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION OTHER THAN A MERGER OR
CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST A MAJORITY OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THE STOCKHOLDERS OF THE
COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF (IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(D)           FOR PURPOSES OF THIS AGREEMENT, “INDEPENDENT LEGAL COUNSEL” SHALL
MEAN AN ATTORNEY OR FIRM OF ATTORNEYS, SELECTED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3(E) HEREOF, WHO SHALL NOT HAVE OTHERWISE PERFORMED
SERVICES FOR THE COMPANY OR ANY INDEMNITEE WITHIN THE LAST THREE YEARS (OTHER
THAN WITH RESPECT TO MATTERS CONCERNING THE RIGHT OF ANY INDEMNITEE UNDER THIS
AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNITY AGREEMENTS).


 


(E)           FOR PURPOSES OF THIS AGREEMENT, A “REVIEWING PARTY” SHALL MEAN ANY
APPROPRIATE PERSON OR BODY CONSISTING OF A MEMBER OR MEMBERS OF THE COMPANY’S
BOARD OF DIRECTORS OR ANY OTHER PERSON OR BODY APPOINTED BY THE BOARD OF
DIRECTORS WHO IS NOT A PARTY TO THE PARTICULAR CLAIM FOR WHICH INDEMNITEE IS
SEEKING INDEMNIFICATION, OR INDEPENDENT LEGAL COUNSEL.


 


(F)            FOR PURPOSES OF THIS AGREEMENT, “VOTING SECURITIES” SHALL MEAN
ANY SECURITIES OF THE COMPANY THAT VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

 

7

--------------------------------------------------------------------------------


 


12.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


 


13.          BINDING EFFECT; SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY DIRECT OR
INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES, HEIRS,
AND PERSONAL AND LEGAL REPRESENTATIVES. THE COMPANY SHALL REQUIRE AND CAUSE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL, SUBSTANTIALLY ALL, OR A SUBSTANTIAL PART, OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE. THIS AGREEMENT SHALL
CONTINUE IN EFFECT WITH RESPECT TO CLAIMS RELATING TO INDEMNIFIABLE EVENTS
REGARDLESS OF WHETHER ANY INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONTROLLING PERSON, OR FIDUCIARY OF THE COMPANY OR OF ANY OTHER
ENTERPRISE, INCLUDING SUBSIDIARIES OF THE COMPANY, AT THE COMPANY’S REQUEST.


 


14.          ATTORNEYS’ FEES.  IN THE EVENT THAT ANY ACTION IS INSTITUTED BY AN
INDEMNITEE UNDER THIS AGREEMENT OR UNDER ANY LIABILITY INSURANCE POLICIES
MAINTAINED BY THE COMPANY TO ENFORCE OR INTERPRET ANY OF THE TERMS HEREOF OR
THEREOF, ANY INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL EXPENSES INCURRED BY
INDEMNITEE WITH RESPECT TO SUCH ACTION (INCLUDING, WITHOUT LIMITATION,
ATTORNEY’S FEES), REGARDLESS OF WHETHER INDEMNITEE IS ULTIMATELY SUCCESSFUL IN
SUCH ACTION, AND SHALL BE ENTITLED TO THE ADVANCEMENT OF EXPENSES WITH RESPECT
TO SUCH ACTION, UNLESS, AS A PART OF SUCH ACTION, A COURT OF COMPETENT
JURISDICTION OVER SUCH ACTION DETERMINES THAT THE MATERIAL ASSERTIONS MADE BY
INDEMNITEE AS A BASIS FOR SUCH ACTION WERE NOT MADE IN GOOD FAITH OR WERE
FRIVOLOUS, PROVIDED, HOWEVER, THAT UNTIL SUCH DETERMINATION IS MADE, INDEMNITEE
SHALL BE ENTITLED TO RECEIVE PAYMENT OF EXPENSE ADVANCES HEREUNDER WITH RESPECT
TO SUCH ACTION. IN THE EVENT OF AN ACTION INSTITUTED BY OR IN THE NAME OF THE
COMPANY UNDER THIS AGREEMENT TO ENFORCE OR INTERPRET ANY OF THE TERMS OF THIS
AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL EXPENSES INCURRED BY
INDEMNITEE IN DEFENSE OF SUCH ACTION (INCLUDING COSTS AND EXPENSES INCURRED WITH
RESPECT TO INDEMNITEE COUNTERCLAIMS AND CROSS-CLAIMS MADE IN SUCH ACTION), AND
SHALL BE ENTITLED TO THE ADVANCEMENT OF EXPENSES WITH RESPECT TO SUCH ACTION,
UNLESS, AS A PART OF SUCH ACTION, A COURT HAVING JURISDICTION OVER SUCH ACTION
DETERMINES THAT EACH OF THE INDEMNITEE’S MATERIAL DEFENSES TO SUCH ACTION WAS
MADE IN BAD FAITH OR WERE FRIVOLOUS.


 


15.          NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING, SHALL BE EFFECTIVE WHEN GIVEN, AND SHALL IN ANY
EVENT BE DEEMED TO BE GIVEN (A) FIVE CALENDAR DAYS AFTER DEPOSIT WITH THE U.S.
POSTAL SERVICE OR OTHER APPLICABLE POSTAL SERVICE, IF DELIVERED BY FIRST CLASS
MAIL, POSTAGE PREPAID, (B) UPON DELIVERY, IF DELIVERED BY HAND, (C) ONE BUSINESS
DAY AFTER THE BUSINESS DAY OF DEPOSIT WITH FEDERAL EXPRESS OR SIMILAR OVERNIGHT
COURIER, FREIGHT PREPAID, OR (D) ONE DAY AFTER THE BUSINESS DAY OF DELIVERY BY
FACSIMILE TRANSMISSION, IF DELIVERABLE BY FACSIMILE TRANSMISSION, WITH COPY BY
FIRST CLASS MAIL, POSTAGE PREPAID, AND SHALL BE ADDRESSED IF TO INDEMNITEE, AT
INDEMNITEE’S ADDRESS AS SET FORTH BENEATH INDEMNITEE’S SIGNATURE TO THIS
AGREEMENT AND IF TO THE COMPANY AT THE ADDRESS OF ITS PRINCIPAL CORPORATE
OFFICES (ATTENTION: CHIEF EXECUTIVE OFFICER) OR AT SUCH OTHER ADDRESS AS SUCH
PARTY MAY DESIGNATE BY TEN CALENDAR DAYS’ ADVANCE WRITTEN NOTICE TO THE OTHER
PARTY HERETO.


 


16.          CONSENT TO JURISDICTION.  THE COMPANY AND INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING THAT ARISES OUT OF
OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED UNDER THIS
AGREEMENT SHALL BE COMMENCED, PROSECUTED AND CONTINUED ONLY IN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE IN AND FOR NEW CASTLE COUNTY, WHICH SHALL BE
THE EXCLUSIVE AND ONLY PROPER FORUM FOR ADJUDICATING SUCH A CLAIM.

 

8

--------------------------------------------------------------------------------


 


17.          SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE
IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF (INCLUDING ANY PROVISION WITHIN A
SINGLE SECTION, PARAGRAPH OR SENTENCE) ARE HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, AND THE REMAINING
PROVISIONS SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.
FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATIONS, EACH PORTION OF THIS AGREEMENT CONTAINING ANY
PROVISION HELD TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, THAT IS NOT
ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT
TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR
UNENFORCEABLE.


 


18.          CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND ITS
PROVISIONS CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, AS APPLIED TO CONTRACTS BETWEEN DELAWARE RESIDENTS, ENTERED INTO AND
TO BE PERFORMED ENTIRELY WITHIN THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.


 


19.          SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE WHO SHALL EXECUTE ALL DOCUMENTS REQUIRED AND SHALL DO
ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND TO ENABLE THE COMPANY
EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


20.          AMENDMENT AND TERMINATION.  NO AMENDMENT, MODIFICATION, TERMINATION
OR CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING
SIGNED BY ALL PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS
HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING
WAIVER.


 


21.          INTEGRATION AND ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH THE
ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES AND MERGES ALL
PREVIOUS WRITTEN AND ORAL NEGOTIATIONS, COMMITMENTS, UNDERSTANDINGS AND
AGREEMENTS RELATING TO THE SUBJECT MATTER HEREOF BETWEEN THE PARTIES HERETO.


 


22.          NO CONSTRUCTION AS EMPLOYMENT AGREEMENT.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL BE CONSTRUED AS GIVING THE INDEMNITEE ANY RIGHT TO BE RETAINED
IN THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


23.          CORPORATE AUTHORITY.  THE BOARD OF DIRECTORS OF THE COMPANY HAS
APPROVED THE TERMS OF THIS AGREEMENT.


 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

COMPANY:

 

 

 

VALENCE TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

Print Name:

 

 

10

--------------------------------------------------------------------------------